Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 12, and 20 have been amended. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 – 11 are drawn to a method for assigning medical codes, which is within the four statutory categories (i.e., a process). Claims 12 – 19 are drawn to a system for assigning medical codes, which is within the four statutory categories (i.e., machine). Claims 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for assigning medical codes, which is within the four statutory categories (i.e., a manufacture). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 12 includes limitations that recite at least one abstract idea.  Specifically, independent claim 12 recites: 
12. A computer system for assigning medical codes, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: 
training a natural language processing engine to receive a medical record comprising a diagnosis code; 
querying a knowledge graph using the diagnosis code, the knowledge graph comprising as nodes: case identifiers, diagnosis codes and related procedure codes, and secondary diagnosis codes and related secondary procedure codes, wherein edges between the nodes are indicative of a type of relationship between related nodes derived from real past medical records; and 
receiving, based on the query, a ranked list of the diagnosis codes, related procedure codes, and secondary diagnosis codes and the related secondary procedure codes based on relative occurrences of the past medical records, wherein the ranked list of the diagnosis codes is used as input to a second natural language processing engine which finds evidence and support for the diagnosis codes in the received medical record and which changes an order of the diagnosis codes in the ranked list such that a most probable combination of the diagnosis codes and the related procedure codes are ranked to the beginning of the ranked list.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because querying a knowledge graph including a plurality of nodes and edges using a diagnosis code, and then using a ranked list output of diagnosis codes from the knowledge graph to find evidence and support for the diagnosis codes in the received medical record and then the evidence/support results in the most probable combination of diagnosis codes and the related procedure codes are moved to the top of the ranked list under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a processor and storage media).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the natural language processing engines in claims 1, 2, 4, 11, 12, 13, 15, and 20 being “processing engines” does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, claim 12 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 12 is identical as the abstract idea for Claim 1, because the only difference between Claims 12 and 1 is that Claim 1 recites a method, whereas Claim 12 recites a system with a processor and memory, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 12 is identical as the abstract idea for Claim 20, because the only difference between Claims 12 and 20 is that Claim 12 recites a system, whereas Claim 20 recites a computer program product. 
Dependent claims 2-11 and 13-19 include other limitations for example claims 2, 4, 13, and 15 recite further details as to how information is extracted from the medical records, e.g., using natural language processing or optical character recognition, claims 3 and 14 recite further details as to the contents of the medical record, claims 5 and 16 recite further nodes included in the knowledge graph, claims 6, 7, 17, and 18 recites further details including that the ranked list is displayed and that a confirmation signal for the selected combination of the 1st/2nd diagnosis and procedure code, claims 8 and 19 recite further details as to the information used to build the knowledge graph, claim 9 further discloses confirming a relationship between the diagnosis code and the procedure code when a threshold percentage of a selected diagnosis code relates to a procedure code, claims 10 and 11 further recite where the diagnosis code is a plurality of diagnosis codes and determining an evidence factor value indicative of additional codes using natural language processing; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 12, and 20.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
12. A computer system for assigning medical codes, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), the method comprising: 
training a natural language processing engine to receive a medical record comprising a diagnosis code (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
querying a knowledge graph using the diagnosis code, the knowledge graph comprising as nodes: case identifiers, diagnosis codes and related procedure codes, and secondary diagnosis codes and related secondary procedure codes, wherein edges between the nodes are indicative of a type of relationship between related nodes derived from real past medical records; and 
receiving, based on the query, a ranked list of the diagnosis codes, related procedure codes, and secondary diagnosis codes and the related secondary procedure codes based on relative occurrences of the past medical records, wherein the ranked list of the diagnosis codes is used as input to a second natural language processing engine which finds evidence and support for the diagnosis codes in the received medical record and which changes an order of the diagnosis codes in the ranked list such that a most probable combination of the diagnosis codes and the related procedure codes are ranked to the beginning of the ranked list (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of querying a knowledge graph including a plurality of nodes and edges using a diagnosis code, and then using a ranked list output of diagnosis codes from the knowledge graph to find evidence and support for the diagnosis codes in the received medical record and then the evidence/support results in the most probable combination of diagnosis codes and the related procedure codes are moved to the top of the ranked list by utilizing a general purpose processor and storage media;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0077]-[0083] and [0110]-[0126] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor and storage media) and nothing beyond that; 
Accordingly, representative claim 12 and analogous independent claims 1 and 20 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-11 and 13-19 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claims 2, 4, 13, and 15 recite further details as to how information is extracted from the medical records, e.g., using natural language processing or optical character recognition (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claims 3 and 14 recite further details as to the contents of the medical record (merely further limiting the abstract idea).
Claims 5 and 16 recite further nodes included in the knowledge graph (merely further limiting the abstract idea).
Claims 6, 7, 17, and 18 recites further details including that the ranked list is displayed and that a confirmation signal for the selected combination of the 1st/2nd diagnosis and procedure code (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Claims 8 and 19 recite further details as to the information used to build the knowledge graph (merely further limiting the abstract idea).
Claim 9 further discloses confirming a relationship between the diagnosis code and the procedure code when a threshold percentage of a selected diagnosis code relates to a procedure code (merely further limiting the abstract idea).
Claims 10 and 11 further recite where the diagnosis code is a plurality of diagnosis codes and determining an evidence factor value indicative of additional codes using natural language processing (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0077]-[0083] and [0110]-[0126]  of Applicant’s originally filed specification) – e.g., Applicant’s specification [0077] discloses that “the invention may be implemented together with virtually any type of computer" which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of querying a knowledge graph including a plurality of nodes and edges using a diagnosis code, and then using a ranked list output of diagnosis codes from the knowledge graph to find evidence and support for the diagnosis codes in the received medical record and then the evidence/support results in the most probable combination of diagnosis codes and the related procedure codes are moved to the top of the ranked list by utilizing a general purpose processor and storage media;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing processor and storage media; 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Examiner’s Note
The rejection under 35 U.S.C. $103 is withdrawn because the presently amended claims are patentably distinguishable from the prior art of record. Every element of the currently amended claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record US 2017/0235887 to Cox generally discloses using natural language processing to extract diagnosis codes from a medical record, inputting the diagnosis code into a cognitive system implemented using sematic analysis, and then based on the query one or more standardized codes, based on confidence values, matching the local code are presented, and finding evidence in support for the at least one outputted medical code of the query in the received patient information. However, Cox at a minimum does not specifically disclose that the cognitive system is a knowledge graph, and further that the knowledge graph comprising as nodes: case identifiers, diagnosis codes and related procedure codes, and secondary diagnosis codes and related secondary procedure codes, wherein edges between the nodes are indicative of a type of relationship between related nodes derived from real past medical records; and wherein the ranked list of the diagnosis codes is used as input to a second natural language processing engine which finds evidence and support for the diagnosis codes in the received medical record and which changes an order of the diagnosis codes in the ranked list such that a most probable combination of the diagnosis codes and the related procedure codes are ranked to the beginning of the ranked list.
US 2020/0012930 to Kumar generally discloses validating objects using natural language processing by finding additional keywords in a text to ensure the selected keyword is highly relevant. However, Kumar does not make up for all of the deficiencies of Cox because at a minimum Kumar does not disclose, wherein the ranked list of the diagnosis codes is used as input to a second natural language processing engine which finds evidence and support for the diagnosis codes in the received medical record and which changes an order of the diagnosis codes in the ranked list such that a most probable combination of the diagnosis codes and the related procedure codes are ranked to the beginning of the ranked list.
Even if each and every element of the present invention were taught individually by the aforementioned references, combining the references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.
For at least these reasons, the rejection of the claims under 35 USC 103 is withdrawn.

Response to Arguments
Applicant's arguments directed toward the 101 rejection filed in the Response have been fully considered but they are not persuasive.
Applicant on p. 9-10 states:
the invention provides an improvement in computer-related technology as well as an improvement to at least the field of record processing systems by enabling computing systems to utilize three machine-learning systems to process and analyze medical records, with results of the first and second machine- learning systems being input for the second and third machine-learning systems, respectively. The first of the machine learning models identifies a diagnostic code in a medial record; the second, a trained knowledge graph, utilizes the identified diagnostic code to locate dependencies which may exist between the diagnostic code and at least one procedure code; and the third, a second machine learning model, considers a context of the medical record in conjunction with the diagnostic code and any procedure codes and sorts a resulting output of the diagnostic code and procedure codes into an optimized list with a most probable combination of codes appearing at the top of the list. In enabling that computer functionality, we can provide a system that uses multiple models and engines (e.g., natural language processing engines, knowledge graphs) which, while performing independent tasks, may be leveraged to achieve an overall function. This presents an improvement in computer technology.
This is not persuasive because the use of a first and second natural language processing engine are recited at such a high level of generality that these additional elements are instead interpreted as adding no more to the abstract idea than the words apply it or using the recited computer as a tool to execute the abstract idea. Therefore, these limitations individually or in combination are not considered to incorporate the abstract idea into a practical application or recite significantly more as reciting an improvement to the computer itself or some other technology. Regarding the knowledge graph, this limitation is considered to be part of the abstract idea and therefore is not considered to be an additional element. Because it is part of the abstract idea, it is not weighed in the analysis of if the claims recite an improvement to computer itself or some other technology. 
On pp. 10-11 of the Response Applicant includes a similar argument as to the argument present on pp. 9-10 and addressed above. This argument is not persuasive for at least the same reasons. Examiner notes it is unclear which step of the 101 analysis Applicant is referring to. Specifically, MPEP 2106 refers to the Alice framework as a two part framework where in Step 2A claims are identified as being directed to a judicial exception and under the revised Step 2A, Step 2A includes a first prong and a second prong. See MPEP 2106.04.
On p. 11 Applicant’s argument that the additional elements of the claim integrate the abstract idea into a practical application, specifically “that the steps of the claimed invention have been narrowly tailored to illustrate elements which apply and use the judicial exception in a meaningful way (e.g., by determining a probability of at least one diagnostic code dragging a second diagnostic code and/or at least one procedure code)” is not persuasive. The presently amended claims make no mention of dragging diagnostic and/or procedure codes, therefore this argument is not understood and not persuasive.
On pp. 11-12 Applicant attempts to analogize the claims to the holding of eligibility in McRO stating “[s]imilarly, Applicant's claimed method of "assigning medical codes" outlines a specific way of improving record analysis which allows for the improvement realized by the invention (e.g., using multiple machine-learning models to generate an optimized list).” As discussed above, the claims do not recite an improvement to computer technology. The court in McRO relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. See MPEP 2106.05(a). Counter to this, the present claims merely add the words apply it/use a computer as a tool to perform the recited abstract idea. 
While Applicant asserts that three machine-learning models are utilized by the claims, Examiner notes that under a broadest reasonable interpretation a knowledge graph is not specifically a “machine-learning model”. Therefore the claims only recite a first natural language processing engine which merely is trained to receive a medical record” (it’s unclear why NLP is required to receive a medical record and/or needs to be trained to perform this generic computer function; and, a second natural language processing engine that is recited at a high level of generality such that it merely amounts to adding the words apply it/using the computer as a tool to perform find evidence and support for the diagnosis codes in the received medical record and then the evidence/support results in the most probable combination of diagnosis codes and the related procedure codes are moved to the top of the ranked list. 
Therefore Applicant’s argument relating to McRO is not persuasive.
On p. 13 of the Remarks Applicant argues that the claims should be considered to be significantly more than the abstract idea because it is not well-understood, routine, or conventional because they are similar to the Federal Circuit case Bascom Global Internet Services, Inc. v. AT&T Mobility. LLC, AT&T Corp. (2015-1763), decided June 27, 2016. Examiner disagrees. The present invention is quite different from the invention of Bascom. The invention of Bascom was directed towards the installation of an Internet content filtering tool at a specific location remote from end-users, with customizable features to each end-user, which improved the system by making it less susceptible to hacking less dependent on local hardware and software, and by making it no longer confined to an inflexible one-size-fits-all scheme.  The system of Bascom was a particular arrangement that included features performing in an unconventional manner. In contrast, the present invention does not claim a particular arrangement that performs in an unconventional manner. Further, although Applicant asserts that the claims recite a technical improvement, there is no nexus in the claims to a technical improvement and instead even if one were to assume arguendo that the claims do recite an improvement, that improvement is an improvement to the abstract idea itself and is not a technical improvement. Hence the present invention is not properly analogized to the invention of Bascom.
For at least the above reasons Applicant’s arguments directed toward the 101 rejection of the claims are not persuasive and the rejection is maintained.

Applicant's amendments and arguments directed toward the 103 rejection filed in the Response have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”